  Case: 5:20-cv-00382-GFVT Doc #: 8 Filed: 10/29/20 Page: 1 of 7 - Page ID#: 40




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF KENTUCKY
                                   CENTRAL DIVISION
                                      LEXINGTON

 CHAD BRYANT WILKERSON,                           )
                                                  )
         Plaintiff,                               )        Civil Action No. 5: 20-382-GFVT
                                                  )
 v.                                               )
                                                  )
 FAYETTE COUNTY DETENTION                         )         MEMORANDUM OPINION
 CENTER, et. al.,                                 )             AND ORDER
                                                  )
         Defendants.                              )

                                       *** *** *** ***

       Plaintiff Chad Wilkerson is a resident of Lexington, Kentucky. Proceeding without

counsel, Wilkerson has filed a pro se civil rights complaint pursuant to 42 U.S.C. § 1983. [R. 1]

The Court has granted his motion to proceed in forma pauperis by separate Order. This matter is

before the Court to conduct the initial screening required by 28 U.S.C. § 1915(e)(2). The Court

must dismiss any claim that is frivolous or malicious, fails to state a claim upon which relief may

be granted, or seeks monetary relief from a defendant who is immune from such relief. Hill v.

Lappin, 630 F. 3d 468, 470-71 (6th Cir. 2010). When reviewing the plaintiff’s complaint at this

stage, the Court accepts all non-conclusory factual allegations as true and liberally construes its

legal claims in the plaintiff’s favor. Davis v. Prison Health Servs., 679 F.3d 433, 437-38 (6th

Cir. 2012).

       In his Complaint, Wilkerson asserts a number of distinct claims arising from different

events that transpired in 2019 when he was incarcerated at the Fayette County Detention Center

(“FCDC”) in Lexington, Kentucky. Wilkerson first indicates that in June or July 2019 he was

awaiting trial on misdemeanor assault charges, but that he was housed in the “maximum security



                                                 1
  Case: 5:20-cv-00382-GFVT Doc #: 8 Filed: 10/29/20 Page: 2 of 7 - Page ID#: 41




housing unit.” At some point during that period of time, another inmate hit him in the head and

Wilkerson was knocked unconscious. Wilkerson was briefly examined in the jail’s medical

department and “cleared.” However, shortly thereafter an officer became concerned when his

eye had swollen shut, and she transferred him to the medical housing unit at the jail. The next

day Wilkerson was taken to the University of Kentucky Hospital, where he was diagnosed with

abrasions to the back of his head, fractured facial bones, and was scheduled for eye surgery.

[R. 1 at 2, 4] Wilkerson filed a grievance about his classification (presumably, his placement in

the maximum security portion of the jail) in July 2019, but that grievance was denied. [R. 1 at 7;

R. 1-1 at 6-7]

       Wilkerson separately complains that on one occasion in September 2019, he was taken to

the courthouse for two court appearances on the same day. Because of the timing of the hearings

he was to attend before separate judges and miscommunication between the escorting officers, he

was not given any food for lunch that day. As a result of “neglect” by the officers, he went nine

hours between meals. Wilkerson filed a grievance regarding his missed lunch, and jail staff

acknowledged the error. [R. 1 at 3; R. 1-1 at 3-5] Wilkerson also states that in October 2019 an

officer threw out a newspaper in which Wilkerson had hidden some of his legal mail. He filed a

grievance regarding the lost papers, and jail staff acknowledged that the papers had been

inadvertently discarded. [R. 1 at 3; R. 1-1 at 1-2]

       Wilkerson contends that these actions violated his rights under the Eighth and Fourteenth

Amendments to the United States Constitution. [R. 1 at 4] Wilkerson names five officers at the

jail as defendants [R. 1 at 1-2], but he does not make any allegations against any of them in the

body of his complaint. Instead, he makes a single allegation against an officer Coleman, but she

is not listed as a defendant. Id. at 2. Wilkerson seeks compensatory damages and an order for



                                                 2
    Case: 5:20-cv-00382-GFVT Doc #: 8 Filed: 10/29/20 Page: 3 of 7 - Page ID#: 42




needed medical care. Id. at 8. The Court notes that although Wilkerson’s complaint, fee motion,

and certificate of inmate account were signed and dated in December 2019, they were not filed in

this Court until September 2020.

        The Court has thoroughly reviewed Wilkerson’s complaint and the materials he has filed

in support of it, and concludes that it must be dismissed for several reasons. First, as noted

above, Wilkerson makes no allegations against any of the five persons named as defendants in

his complaint. 1 To state a viable claim for relief, a complaint must contain sufficient factual

matter, accepted as true, to “state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009); Hill v. Lappin, 630 F.3d 468, 470 (6th Cir. 2010). Here, while

Wilkerson complains of certain events, he does not allege that any of the named defendants

either participated directly in them or are otherwise responsible for his injuries. The Court must

therefore dismiss the complaint for failure to satisfy the minimum pleading requirements in Rule

8(a) of the Federal Rules of Civil Procedure. Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555

(2007); Grinter v. Knight, 532 F. 3d 567, 577 (6th Cir. 2008).

        Second, Wilkerson’s claims relating to his housing in the jail and the assault by another

inmate are barred by the statute of limitations. The Court may dismiss a claim plainly barred by

the applicable limitations period upon initial screening. Castillo v. Grogan, 52 F. App’x 750,

751 (6th Cir. 2002) (“When a meritorious affirmative defense based upon the applicable statute

of limitations is obvious from the face of the complaint, sua sponte dismissal of the complaint as

frivolous is appropriate.”). The statute of limitations for civil rights claims arising in Kentucky

is one year. Ky. Rev. Stat. § 413.140(1)(a); Hornback v. Lexington-Fayette Urban Co. Gov’t.,



1
  FCDC is also listed as a defendant in the docket, but Wilkerson makes no allegations against it,
and the jail is not a suable entity in any event. Lambert v. Hartman, 517 F.3d 433, 439-40 (6th
Cir. 2008). The claims against it will therefore be dismissed as well.
                                                   3
  Case: 5:20-cv-00382-GFVT Doc #: 8 Filed: 10/29/20 Page: 4 of 7 - Page ID#: 43




543 F. App’x 499, 501 (6th Cir. 2013). These claims accrued no later than July 7, 2019, when

Wilkerson filed his grievance about them. [R. 1-1 at 7] Estate of Abdullah ex rel. Carswell v.

Arena, 601 F. App’x 389, 393-94 (6th Cir. 2015) (“Once the plaintiff knows he has been hurt

and who has inflicted the injury, the claim accrues.”) (internal quotation marks omitted) (citing

United States v. Kubrick, 444 U.S. 111, 122 (1979)). That grievance was denied and a copy of

that response was delivered to him on July 15, 2019, thus terminating the tolling of the

limitations period. Brown v. Morgan, 209 F.3d 595, 596 (6th Cir. 2000). Wilkerson did not file

suit until 14 months later, after the limitations period had expired. These claims are therefore

time-barred and must be dismissed. Dellis v. Corr. Corp. of Am., 257 F.3d 508, 511 (6th Cir.

2001).

         Even if this were not so, Wilkerson fails to state a viable failure to protect claim. A

constitutional violation “may occur when prison guards fail to protect one inmate from an attack

by another.” Walker v. Norris, 917 F.2d 1449, 1453 (6th Cir. 1990). But to state a claim the

plaintiff must show that the guards were actually aware of a risk specific to the defendant and

failed to act: an ordinary lack of due care is not enough. Whitley v. Albers, 475 U.S. 312, 319

(1986). Wilkerson’s complaint does not expressly allege such knowledge, and he therefore fails

to state a claim with respect to these events.

         The Court notes parenthetically that contrary to Wilkerson’s assertion, when he was

assaulted in July 2019, he was neither a pretrial detainee nor a convicted prisoner with respect to

his misdemeanor assault charges. A search of the Kentucky Court of Justice’s online database

shows that since 2008 Wilkerson has been a defendant in nearly fifty criminal cases involving

everything from minor traffic offenses, misdemeanors, and more serious felonies involving drugs

and firearms. Wilkerson is likely referring to the charges lodged against him on April 19, 2019,



                                                   4
    Case: 5:20-cv-00382-GFVT Doc #: 8 Filed: 10/29/20 Page: 5 of 7 - Page ID#: 44




for third degree assault upon a peace officer, third degree terroristic threatening, and second

degree disorderly conduct. On May 13, 2019, he was sentenced to twenty days in jail for those

offenses. 2 He thus would have completed that sentence by June 2, 2019, a month before the

assault. Of course, Wilkerson was not released from the detention center at that time because he

was still awaiting trial on charges for trafficking in cocaine (for which he would later be

sentenced to one year in prison) 3 as well as fleeing and evading police, violating the conditions

of release, and alcohol and traffic violations (for which he would also be sentenced to one year in

prison). 4 All of these charges, both past and then-pending, doubtless placed some role in the

decision about where Wilkerson would be housed in the jail.




2
  See Commonwealth v. Wilkerson, No. 19-M-02692 (Fayette Cir. Ct. 2019). The docket for this
case can be reviewed at https://kcoj.kycourts.net/CourtNet/Search/CaseAtAGlance?county=034
&court=1&division=DI&caseNumber=19-M-02692&caseTypeCode=MI&client_id=0 (visited
on October 26, 2020). A court may take judicial notice of undisputed information contained on
government websites, Demis v. Sniezek, 558 F. 3d 508, 513 n.2 (6th Cir. 2009), including
“proceedings in other courts of record.” Granader v. Public Bank, 417 F.2d 75, 82-83 (6th Cir.
1969); United States v. Garcia, 855 F.3d 615, 621 (4th Cir. 2017) (“This court and numerous
others routinely take judicial notice of information contained on state and federal government
websites.”). Such records and information on government websites are self-authenticating. See
Fed. R. Evid. 902(5); Qiu Yun Chen v. Holder, 715 F.3d 207, 212 (7th Cir. 2013) (“A document
posted on a government website is presumptively authentic if government sponsorship can be
verified by visiting the website itself.”). The Court may consider such information when
determining whether a claim must be dismissed for failure to state a claim under Rule 12(b)(6)
without converting the motion into one for summary judgment under Rule 56. Jackson v. City of
Columbus, 194 F.3d 737, 745 (6th Cir. 1999).
3
  See Commonwealth v. Wilkerson, No. 18-CR-01397 (Fayette Cir. Ct. 2018). The docket for this
case can be reviewed at https://kcoj.kycourts.net/CourtNet/Search/CaseAtAGlance?county=
034&court=1&division=CI&caseNumber=18-CR-01397&caseTypeCode=CR&client_id=0
(visited on October 26, 2020).
4
  See Commonwealth v. Wilkerson, No. 19-CR-00485 (Fayette Cir. Ct. 2019). The docket for this
case can be reviewed at https://kcoj.kycourts.net/CourtNet/Search/CaseAtAGlance?county=
034&court=1&division=CI&caseNumber=19-CR-00485&caseTypeCode=CR&client_id=0
(visited on October 26, 2020).
                                                 5
  Case: 5:20-cv-00382-GFVT Doc #: 8 Filed: 10/29/20 Page: 6 of 7 - Page ID#: 45




       Third, the failure of unidentified jail staff to serve Wilkerson lunch on one occasion is

simply not serious enough to implicate his constitutional rights. Conditions of confinement

claims asserted by convicted prisoners are governed by the Eighth Amendment, whereas those

by pretrial detainees are governed by the Fourteenth Amendment. But in most contexts

(including those here) the applicable standards are the same. Cf. Morabito v. Holmes, 628 F.

App’x 353, 356-57 (6th Cir. 2015). Thus pertinent here is the well-established principle that

“[n]ot every unpleasant experience a prisoner might endure while incarcerated constitutes cruel

and unusual punishment within the meaning of the Eighth Amendment.” Ivey v. Wilson, 832 F.

2d 950, 954 (6th Cir. 1987). While the “deliberate and unnecessary withholding of food

essential to normal health can violate the Eighth Amendment[,]” Cunningham v. Jones, 567 F. 2d

653, 656, 660 (6th Cir. 1977), an isolated and accidental failure to serve a meal does not amount

to the deprivation of life’s necessities as measured by contemporary standards of decency. Cf.

Davis v. Miron, 502 F. App’x 569, 570 (6th Cir. 2012) (denial of seven meals over six days is

not an Eighth Amendment violation); Cunningham v. Jones, 667 F.2d 565, 565 (6th Cir. 1982);

Jones v. Carberry, No. 2:08-cv-268, 2010 WL 1172562 at *6 (W.D. Mich. March 24, 2010).

       Finally, the accidental loss of Wilkerson’s property – his unidentified legal materials

tucked inside a newspaper – fails to state a constitutional claim. The negligent or unintentional

loss of property is not actionable under § 1983. Daniels v. Williams, 474 U.S. 327, 328 (1986).

Even if Wilkerson had alleged the loss was intentional (he does not), under Hudson v. Palmer,

468 U.S. 517, 533-36 (1984) he must further plead and prove that state post-deprivation

remedies for the loss are inadequate. Vicory v. Walton, 721 F.2d 1062, 1065-66 (6th Cir. 1983).

No such allegations are presented.



                                                 6
Case: 5:20-cv-00382-GFVT Doc #: 8 Filed: 10/29/20 Page: 7 of 7 - Page ID#: 46




    Accordingly, it is ORDERED as follows:

    1.     Wilkerson’s complaint [R. 1] is DISMISSED, with prejudice.

    2.     This matter is STRICKEN from the active docket.

    This the 29th day of October, 2020.




                                          7
